Exhibit 10.2

[g201505110654062512231.jpg]

 

March 2, 2015

 

Dan Menichella

1555 Queens Road West

Charlotte, NC 28207

 

Dear Dan:

This letter agreement (“Agreement”) will confirm the terms of your separation
from employment with Applied Genetic Technologies Corporation (“AGTC” or the
“Company”), a Florida company.  This Agreement will become effective on the
eighth day following your execution of it, as described in section 7 below (the
“Effective Date”).

1.Separation of Employment.   Your employment with the Company has terminated,
without cause, effective January 28, 2015 (the “Separation Date”).  You
understand and acknowledge that, from and after the Separation Date, you shall
have no authority and shall not represent yourself as an employee or agent of
the Company or any of its affiliates.  Notwithstanding the foregoing, you agree
that you will cooperate with the Company’s reasonable requests for information
and assistance in connection with the transitioning of your duties.

2.Pay Continuation.   Contingent on your execution of this Agreement and it
becoming effective as described in section 7,  the Company will pay you an
amount equal to six (6) months of your current base salary ($290,000.00
annualized), less all required local, state, federal and other
employment-related taxes and deductions (the “Severance”).  The Severance will
be paid in one lump sum, in a check in the amount of $145,000 upon execution of
this Agreement, in accordance with the company’s standard payroll
policies.      

3.Pay and Benefits Acknowledgement.   You acknowledge that on the Separation
Date, you were paid your salary for time worked through the Separation Date, two
weeks’ pay provided in lieu of notice of termination, as well as the value of
your accrued and unused PTO.  You also will be reimbursed for outstanding
expenses in accordance with the Company’s expense reimbursement policy.  You
acknowledge and understand that, except for the specific financial consideration
and other benefits contained in this Agreement, you are not entitled to and
shall not receive any additional compensation, consideration or benefits from
the Company.

4.Option.   Pursuant to the Company’s 2013 Equity and Incentive Plan, the
Company has issued you options to purchase shares of the Company’s common stock
(the “Option Shares”) as described in the letter attached hereto as Exhibit
A.  All further vesting of the Option shall cease as of the Separation Date,
except that  the Options that were scheduled to vest for from the Separation
Date until April 28, 2015 will vest upon execution of this Agreement..  Your
vested Option Shares are described in the letter attached to this Agreement as
Exhibit A.  After the Separation Date, you will not be able to exercise the
Option to purchase any Option Shares that are not vested Option Shares.  After
the Separation Date, you may exercise the Option in accordance with its terms to
purchase some or all of the Vested Shares until the date (the “Option
Termination Date”) that is twelve months after the Separation Date (January 28,
2015).  On or after the Option Termination Date, the Option will have terminated
in accordance with its terms, and you will no longer be able to exercise the
Option to purchase any Option Shares.  You acknowledge and understand that
amending your option to provide for an additional period of time to exercise
following the Separation Date will cause your option to no longer qualify as an
Incentive Stock Option, that it will automatically become a Non-statutory Stock
Option, and that upon exercise, any spread between the exercise price and the
fair market value of the Company’s common stock at that time will become taxable
at ordinary income rates.




[g201505110654062832231.jpg]

--------------------------------------------------------------------------------

 

 

 

 

5.Covenants by You.  You acknowledge and agree to the following:

 

(a)You will return all property of the Company, including, without limitation,
all computer hardware, software, mobile phone(s), company credit cards, calling
cards and any contracts or proposals, Company, documentation, files and other
materials relating to the Company, whether in hard copy or electronic (or other)
form, on or before February 11, 2015, unless extended at the Company’s
discretion.

 

(b)You continue to be bound by the terms of the Confidentiality, Inventions and
Non-Competition Agreement between you and the Company, which terms are in full
force and effect and will survive the termination of your employment with the
Company, except that Section 4 of the Confidentiality, Inventions and
Non-competition Agreement is superseded by the terms in this Agreement. To that
end, Menichella and Company agree for a period of six months, starting  on
January 28, 2015 and ending on July 24, 2015, that Menichella will not directly
be involved with any of the following businesses or individuals:

 

*

Avalanche

*

Spark

*

ReGenx Bio

*

RetroSense

*

NightstarX

*

OxfordBiomedica

*

John Guy

*

Uniqure

*

Gensight

 

For purposes of this Agreement, “directly involved” means being an employee,
officer, director, or owning more than ten percent (10%) of one of the entities
listed above.

 

(c)You will not make any statements, whether orally or in writing (including in
electronic communications) that are professionally or personally disparaging
about the Company or its officers, directors, managers, employees or consultants

(d)You agree that upon request to cooperate with and provide reasonable
assistance to the Company and its legal counsel in connection with any
litigation (including without limitation arbitration or administrative hearings)
or investigations affecting the Company, in which your assistance or cooperation
is needed as determined by the Company or its legal counsel.  You further agree
that, in the event you are subpoenaed by any person or entity (including without
limitation any government agency) to give testimony which in any way relates to
your employment by the Company or with respect to any relationship with the
Company, you will give prompt notice of such request to the Company and will not
make any disclosure until the Company has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.  

(e)You understand that if you breach any of these covenants, such breach shall
constitute a material breach of this Agreement, and shall relieve the Company of
any further obligations to you under this Agreement.  Furthermore, if you breach
any of these covenants, you shall be required to reimburse the Company the
amount of your continuation pay and the cost of any other benefits provided to
you by virtue of this Agreement, in addition to any other legal or equitable
remedy available to the Company for such breach.

6.Covenants by Company.  The Company agrees that it will not make any
statements, whether orally or in writing (including in electronic
communications) that are professionally or personally disparaging about Dan
Menichella, his agents, future ventures, or future employers.  If Company is
asked about the separation, termination, or Menichella’s employment, they will
respond: “Mr. Menichella made important contributions to broadening awareness of
AGTC’s programs, advancing important collaborations and securing valuable
intellectual property rights for AGTC.  He chose to pursue other ventures, and
we wish him well.”  The only exception is if Mr. Menichella requests and obtains
a specific letter of reference or recommendation from a particular person at
Company, only at the request of Menichella.

[g201505110654062832231.jpg]

--------------------------------------------------------------------------------

 

 

7. Release of Claims.  

(i) You hereby agree and acknowledge that by signing this Agreement and
accepting the pay, benefits and other consideration discussed above, you are
waiving your right to assert any and all forms of legal Claims against the
Company1 of any kind whatsoever, arising from the beginning of time through the
date you execute this Agreement.   With the sole and limited exceptions set
forth in paragraph (ii) below, for purposes of this Section 6 the words “Claim”
and “Claims” are intended to be as broad as the law allows and to mean:  any and
all charges, complaints and other form of action against the Company, seeking
any form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages, or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, equity (including stock or stock options),
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company, including, without limitation:

(a)Claims under any Florida, North Carolina (or any other state) or federal
discrimination, fair employment practices or other employment related statute,
regulation or executive order (as they may have been amended through the date
you sign this Agreement), including but not limited to Chapter 760 of the
Florida Statutes and the federal Age Discrimination Employment Act;

(b)Claims under any other Florida, North Carolina (or any other state) or
federal employment related statute, regulation or executive order (as they may
have been amended through the date you sign this Agreement), including the
Chapters 447 and 448 and Section 440.205 of the Florida Statutes;

(c)Claims under any Florida, North Carolina (or any other state) or federal
common law theory; and

(d)Any other Claims arising under other state or federal law.

(ii)Notwithstanding the foregoing, this Section 7 shall not release the Company
from any obligation expressly set forth in this Agreement, and does not preclude
you from filing a charge of discrimination with the United States Equal
Employment Opportunity Commission (“EEOC”), but you will not be entitled to any
monetary or other relief from the EEOC or from any Court as a result of
litigation brought on the basis of or in connection with such charge.

(iii)You expressly acknowledge and agree that, but for providing the foregoing
release of Claims, you would not be receiving the pay and benefits being
provided to you under the terms of this Agreement.

8.Understanding this Agreement.   Before signing this Agreement, you should take
whatever steps you believe are necessary to ensure that you understand what you
are signing, what benefits you are receiving and what rights you are giving up.

 

(a)By signing this Agreement, you are acknowledging that you have read it
carefully and understand all of its terms.

 

(b)You understand and acknowledge that, if you do not sign this Agreement,
including the Release of Claims, you would not be receiving the Severance
described in section 2.    

 

(c)You understand that, among other claims you are releasing in the Release of
Claims are any claims against the Company alleging discrimination on the basis
of age and claims for wages and/or overtime pay under Florida law.  

 

(d)You are hereby advised and encouraged to consult with legal counsel for the
purpose of reviewing the terms of this Agreement.  

 

(e)You are being given twenty-one (21) days in which to consider this Agreement
and whether to accept this Agreement.  If you choose to accept this Agreement
within that time, you are to sign and date below and return it to the Company,
care of Sue Washer, 11801 Research Drive, Suite D, Alachua, FL 32615.  

 

1 

For purposes of this Section, the term “Company” includes Applied Genetic
Technologies Corporation and any of its divisions, affiliates (which means all
persons and entities directly or indirectly controlling, controlled by or under
common control with AGTC), parents, subsidiaries and all other related entities,
and its and their directors, officers, employees, trustees, agents, successors
and assigns.

[g201505110654062832231.jpg]

--------------------------------------------------------------------------------

 

 

(f)Even after executing this Agreement, you have seven (7) days after signing to
revoke this Agreement.  The Agreement will not be effective or enforceable until
this seven (7) day period has expired.  In order to revoke your assent to this
Agreement, you must, within seven (7) days after you sign this Agreement,
deliver a written notice of rescission to Sue Washer at the address noted
above.  To be effective, the notice of rescission must be hand delivered, or
postmarked within the seven (7) day period and sent by certified mail, return
receipt requested, to the referenced address.

 

9.Entire Agreement.  You understand and agree that this Agreement constitutes
the full extent of the Company’s commitment to you.  You further understand and
agree that this Agreement supersedes any prior agreements between you and the
Company, except to the extent other agreements are specifically referenced
herein and incorporated into this Agreement.   No changes to this Agreement will
be valid unless reduced to writing and signed by you and the Company.  

 

10.Choice of Law/Enforceability.    Agreement is made and entered into in the
State of Florida and shall be governed by and construed in accordance with the
laws of the State of Florida, except with regard to the conflict of laws rules
of such State.

11.General.   By executing this Agreement, you are acknowledging that you have
been afforded sufficient time to understand its terms and effects, that your
agreements and obligations under this Agreement are made voluntarily, knowingly
and without duress, and that neither the Company nor its agents or
representatives have made any representations inconsistent with the provisions
of this Agreement.




[g201505110654062832231.jpg]

--------------------------------------------------------------------------------

 

 

Your signature below reflects your understanding of, and agreement to, the terms
and conditions set forth above.

 

Very truly yours,

 

Applied Genetic Technologies Corporation

 

By:

/s/ Susan B. Washer

 

 

Confirmed and Agreed:

 

/s/ Dan Menichella

 

Dan Menichella

 

Dated:

3/3/2015

 




[g201505110654062832231.jpg]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

March 2, 2015

 

Dan Menichella

1555 Queens Road West

Charlotte, NC 28207

 

Dear Dan:

 

I wanted to provide you a current list of your total options, the price, the
vested balance as well as expiration dates. If you have any questions regarding
your options, please let me know.

 

For details, see below:

 

Option detail for Daniel Menichella, vested through 04/28/2015:

 

[g201505110654069232231.jpg]

 

Please note that each Option shall terminate twelve (12) months following your
termination date of January 28, 2015, i.e. January 28, 2016.

 

Further, please note that as a result of the extension of the exercise period &
vesting acceleration, the options are no longer considered ISOs, rather all
non-qualified.

 

If you have any questions regarding your options, please let me know.

 

Sincerely,

 

 

/s/ Susan B. Washer

Susan B. Washer

President  & Chief Executive Officer

AGTC

 

[g201505110654062832231.jpg]